NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                      No. 10-2858
                                     _____________

                         UNITED STATES OF AMERICA,
                                        Appellee

                                            v.

                                    LEONA BELDINI,
                                              Appellant
                                     _____________

 APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
                            OF NEW JERSEY
                        (Crim. No. 2:09-cr-00637)
                District Judge: Honorable Jose L. Linares
                            ______________

                                   Argued June 22, 2011
                                     ______________

       Before: CHAGARES, JORDAN, and GREENAWAY, JR., Circuit Judges

                         (Opinion Filed: September 6, 2011)
                                 ______________

David W. Fasset
Arseneault, Whipple, Farmer, Fassett & Azzarello
560 Main Street
Chatham, NJ 07928
      Counsel for Appellant

Brian J. Neary (argued)
21 Main Street Court Plaza South
Hackensack, NJ 07601
       Counsel for Appellant
                                            1
Steven G. Sanders (argued)
Office of United States Attorney
970 Broad Street Room 700
Newark, NJ 07102
       Counsel for United States of America

                                     ______________

                                        OPINION
                                     ______________

GREENAWAY, JR., Circuit Judge.

       In 2009, Leona Beldini (“Beldini”) was a Deputy Mayor of Jersey City, New

Jersey, who reported directly to Jersey City Mayor Jerramiah Healy (“Healy”). At that

time, Solomon Dwek (“Dwek”), using the name “David Esenbach,” posed as a real estate

developer with the ultimate objective of bribing Mayor Healy to expedite his fictitious

real estate development. Beldini facilitated the meetings between Dwek and Healy and

received Dwek’s money through intermediaries.

       Beldini’s activities led to her indictment on November 19, 2009. She was indicted

on six counts: one count of conspiracy to commit extortion; two counts of substantive

Hobbs Act violations; and three counts of federal program bribery. After a jury trial,

Beldini was convicted of two counts of bribery. She was sentenced to concurrent terms

of 36 months of imprisonment for each count.

       Beldini now appeals: (1) whether the District Court erred by allegedly failing to

instruct the jury that a quid pro quo is required by 18 U.S.C. § 666(a)(1)(b); (2) whether

there is sufficient evidence that Beldini is an “agent” of a local government within the

                                              2
meaning of 18 U.S.C. § 666(a)(1)(b) and that campaign contributions are included as

“anything of value,” within the meaning of 18 U.S.C. § 666(a)(1)(b); and (3) whether the

District Court erred by not declaring a mistrial due to alleged prosecutorial misconduct in

the rebuttal summation.

          The District Court’s rulings were not in error. We will affirm.

                                    I.     BACKGROUND

          We write primarily for the benefit of the parties and recount only the essential

facts.

         In 2009, Beldini was a Deputy Mayor of Jersey City, New Jersey, reporting directly

to Jersey City Mayor Healy. Dwek was cooperating with the Federal Bureau of

Investigation (“FBI”) in a large-scale investigation of government corruption. Dwek

used the name “David Esenbach,” as he engaged in his role as a cooperator. Regarding

the Beldini case, he posed as a real estate developer to ask Edward Cheatam

(“Cheatam”), a Hudson County public official, and Jack Shaw (“Shaw”), a political

consultant, to facilitate meetings between Dwek and Healy, so that Dwek could bribe

Healy to expedite his fictitious real estate development — the Garfield Development

(“the Development”). Beldini facilitated meetings between Healy, Dwek, Shaw, and

Cheatam; she received money from Dwek; and she broke the money up into smaller

increments to conceal the identity of the real contributor. 1


1
  New Jersey law requires a campaign to identify, for contributions exceeding $300, the
campaign donor’s name, address, occupation, employer, and employer’s occupation in
the periodic reports that the campaign files with the New Jersey Election Law
                                                3
     On March 13, 2009, Dwek met with Shaw, Beldini, and Healy. Dwek explained his

plans for the Development to Healy and Healy inquired whether the area was zoned for

the Development. Beldini mentioned that Dwek would have to obtain numerous

approvals from various city agencies in order to proceed with the Development. Cheatam

stated, “we are ready to do some things . . . with your help and your assistance.”

(Appellee's Br. at 6.) Dwek said, “[a]pprovals are the key.” (Id. at 6.)

     After Healy left the meeting, Dwek tried to confirm an agreement with Beldini, and

Beldini provided Dwek with assurances of her cooperation and expressed a concern about

Dwek’s identity being revealed. Specifically, she warned Dwek of the limit for campaign

contributions. Dwek also promised Beldini that he would retain her as the exclusive

broker to sell units in the Development.

       Later that day, Beldini suggested to Shaw that the payments from Dwek should be

spread among different campaign and political committees benefitting Healy’s campaign.

Beldini also referred to a then-upcoming political fundraiser, “Broadway at the Beacon,”

which was sponsored by the Jersey City Democratic Committee (“JCDC”) for Healy’s

benefit. Beldini was the Executive Producer of the event. Beldini told Shaw that Dwek

could funnel the payments several ways. Dwek could “do the Team too, you know . . .

and then you can do the, uh, JCDC, they’re all going to the same place, but they’re all

different accounts – Team Healy, Healy for Mayor, and JCDC.” (Id. at 8.) Beldini also


Enforcement Commission (“ELEC”). A campaign also must file a “Supplemental
Contributor Information” form (“Form C-1”) if it receives a donation of $1,200 or more
within ten days of an election.
                                             4
asked Shaw to obtain specifications for Dwek’s Development, which she would discuss

with a high-level Jersey City zoning official.

     On March 19, 2009, Dwek met again with Cheatam and Shaw arranging for a

$10,000 donation by check, which would then be split up into smaller checks. Shaw also

added that Beldini wanted to serve as the broker for the Development.

         The next day, Dwek met Cheatam and Shaw again. Dwek gave them each $5,000

to be funneled through Beldini to Healy’s campaign. The two checks were broken up

into $2,500 increments, with each of the checks written by others to conceal the true

donor.

     At their next meeting, Dwek asked Beldini what the process was for obtaining relief

from existing zoning regulations. Beldini responded that Dwek would need to contact

zoning official Tony Lambiasie, who, according to Beldini, “is certainly with the mayor.”

(Id. at 10.) Dwek also discussed the commission Beldini expected to earn for serving as

the listing broker to sell the condominium units in the Development. Later, Dwek asked

if Beldini’s assistance on issues such as voting would pose a conflict of interest. Beldini

stated, “I can definitely help you get through a lot of red tape.” (Id. at 11.)

         Dwek returned to the subject of funneling payments to Healy and Beldini in

exchange for official assistance with the Development, stating that he would donate

another $10,000 to Healy as the election approached. Beldini and Dwek agreed that he

would donate to Healy through the JCDC and the money would be funneled through

Shaw and Cheatam.

                                               5
       On March 26, 2009, Cheatam delivered to Beldini two of the four $2,500 straw

donor checks used to conceal that Dwek was the source of the $10,000 payment.

       On April 1, 2009, Beldini met with Dwek, Cheatam, and Shaw. Beldini confirmed

that Healy knew Dwek had funded the purchase of tickets to the “Broadway at the

Beacon” event the previous Saturday night and Beldini agreed with Dwek that Healy

“appreciate[d] the way [Dwek did] business.” (Id. at 13.) Dwek reiterated to Beldini that

he would give another $10,000 for the benefit of Healy’s campaign prior to the election

and another $10,000 after the election. Dwek would, again, funnel these payments

through Shaw and Cheatam. When Dwek said, “just make sure . . . with you and the

Mayor . . . to help me out, expediting my stuff with the Garfield,” Beldini replied,

“Absolutely.” (Id.)

       On April 30, 2009, Beldini met again with Dwek, Healy, Cheatam, and Shaw.

Before Healy arrived, Beldini learned that Dwek would give Shaw another $10,000

payment for the benefit of Healy’s campaign. To conceal Dwek’s involvement, Beldini

agreed not to put Dwek’s “name on anything.” (Id. at 14.) Beldini also allayed Dwek’s

concern about receiving priority treatment by saying, “You know, one thing I can tell you

about Jerramiah Healy, he remembers his friends.” (Id.)

       After the meeting, Dwek gave Shaw $10,000 in cash, which was then to be

converted into four $2,500 political contributions for Healy. Five days later, Shaw called

Beldini to confirm receipt of the money. Beldini told Shaw that the money would be

funneled to the “Healy for Mayor ’09” campaign account.

                                             6
         On May 5, 2009, Cheatam and Shaw secured checks from straw donors for the

$10,000 contribution provided by Dwek. After confirming that the checks did not exceed

the contribution limit, Beldini received them from Shaw and Cheatam and she deposited

them into the campaign account for “Healy for Mayor ’09.”

         On May 7, 2009, Beldini listed the straw donor checks instead of a $10,000

contribution from Dwek. Relying on that information, an accountant for JCDC and

Healy for Mayor ’09 prepared an inaccurate Form C-1, which Beldini signed. A post-

election disclosure form, 2 which Beldini and Healy both signed, incorporated the false

information from the Form C-1.

         On November 19, 2009, a grand jury returned a six-count Superseding Indictment

against Beldini. Count 1 charged a conspiracy to commit extortion under color of official

right, in violation of the Hobbs Act, 18 U.S.C. § 1951(a). Counts 2 and 3 charged

Beldini with substantive Hobbs Act violations based on the two $10,000 bribes Beldini

accepted on March 26, 2009 and May 5, 2009. Counts 4 through 6 charged Beldini with

federal program bribery, in violation of 18 U.S.C. § 666(a)(1)(B). In Counts 4 and 5,

Beldini was charged for the same two $10,000 bribes as charged in Counts 2 and 3.

Count 6 charged Beldini with corruptly agreeing to accept the thousands of dollars in real

estate commissions that she would have earned on the Development.

         On February 11, 2010, the jury convicted Beldini of Counts 4 and 5, but acquitted

her of Counts 1, 2, 3, and 6.


2
    This was a “Report of Contributions and Expenditures” (“Form R-1”).
                                              7
         Beldini filed a motion for a judgment of acquittal or for a new trial. Beldini

argued, first, that Counts 4 and 5 could not be proved because campaign contributions did

not constitute “anything of value” under 18 U.S.C. § 666(a)(1)(B). Second, she claimed

that the evidence failed to prove that she was an “agent” within the meaning of §

666(d)(1). Third, Beldini claimed that the prosecutor improperly misused consciousness

of guilt evidence during rebuttal summation. Fourth, Beldini claimed that the jury

instructions for Counts 4 and 5 erroneously omitted the explicit quid pro quo requirement

contained in the instructions for Counts 1 through 3.

         The District Court denied Beldini’s motion. First, the Court found that, as a

matter of law, the term “anything of value” encompassed campaign contributions and that

the evidence established that Beldini was an agent. The Court found that Beldini had

forfeited her objection to the jury instructions on Counts 4 and 5, noting that there was no

indication in court transcripts or the District Court’s notes “that the defendant at any time

objected to the fact that the quid pro quo, McCormick standard was not being charged

with regard to the § 666 violations as he did with regard to the Hobbs Act.” 3 (App. at

1938:96–97.) The District Court continued, noting that “[t]he statute and the statutory

language does not require that the quid pro quo be charged,” and that, while evidence of a

quid pro quo would be sufficient, it did not seem necessary for those violations. (Id.)

According to the District Court, “even though there was no challenge to the instruction,

we are now having a post verdict challenge to the jury instructions.” (Id. at 1938:97.)


3
    McCormick v. United States, 500 U.S. 257 (1991).
                                               8
The Court held that § 666(a)(1)(B)’s corrupt intent requirement obviated the need for an

explicit quid pro quo in cases involving campaign contributions. Finally, the Court found

no prosecutorial misconduct regarding the rebuttal summation.

       On June 14, 2010, the District Court sentenced Beldini to two concurrent terms of

36 months of imprisonment. The District Court entered final judgment and Beldini

timely appealed.

                II.     JURISDICTION and STANDARD OF REVIEW

       The District Court had jurisdiction over this case pursuant to 28 U.S.C. § 3231.

This Court has jurisdiction pursuant to 28 U.S.C. § 1291.

       “When reviewing a question of law, or a District Court's interpretation of a statute,

we exercise plenary review.” United States v. Soto, 539 F.3d 191, 194 (3d Cir. 2008)

(citing United States v. Rivera Constr. Co., 863 F.2d 293, 295 n.3 (3d Cir. 1988)). This

Court can only review an alleged error that was “not brought to the court’s attention” at

trial if “appellant demonstrates that (1) there is an ‘error’; (2) the error is ‘clear or

obvious, rather than subject to reasonable dispute’; [and] (3) the error ‘affected the

appellant’s substantial rights, which in the ordinary case means’ it ‘affected the outcome

of the district court proceedings. ’” United States v. Riley, 621 F.3d 312, 322 (3d Cir.

2010) (quoting United States v. Marcus, --- U.S. ----, 130 S. Ct. 2159, 2164 (2010))

(alteration in original). “If all three conditions are met, an appellate court may then

exercise its discretion to notice a forfeited error, but only if (4) the error seriously

affect[s] the fairness, integrity, or public reputation of judicial proceedings.” Johnson v.

                                                9
United States, 520 U.S. 461, 467 (1997) (quotation marks and citation omitted); see

Riley, 621 F.3d at 322.

       “Any non-contemporaneous objections [to prosecutorial misconduct] are subject

to plain error review.” United States v. Brennan, 326 F.3d 176, 182 (3d Cir. 2003) (citing

Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 731–32 (1993)). Because

Beldini’s counsel did not object to the alleged prosecutorial misconduct during rebuttal

summation, we will review it for plain error.

       In examining a sufficiency of the evidence claim, “[i]t is not for us to weigh the

evidence or to determine the credibility of witnesses.” Soto, 539 F.3d at 194 (quoting

United States v. Dent, 149 F.3d 180, 187 (3d Cir. 1998)) (internal quotation marks

omitted). “[T]he critical inquiry on review of the sufficiency of the evidence to support a

criminal conviction must be not simply to determine whether the jury was properly

instructed, but to determine whether the record evidence could reasonably support a

finding of guilt beyond a reasonable doubt . . . [T]he relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 318-19 (1979).

                                    III.   ANALYSIS

   A. Jury Instructions

       Beldini argues that jury instructions for § 666 should have included an explicit and

express quid pro quo requirement. She contends that the § 666 jury instructions were

                                             10
given in error because there was no admonition that the jury could not convict unless it

found that Beldini had accepted the campaign contributions “in exchange for” or “in

return for” official action. See Appellant’s Br. at 34–36. Beldini also asserts that,

because the jury instruction used the phrase “intended at least in part to be influenced or

rewarded,” the instruction was for gratuity instead of bribery.

                  i. Preservation

       Our standard of review on this issue turns, in part, on whether Beldini preserved

this issue by objecting to the jury instructions. See FED. R. CRIM. P. 30(d). Under Rule

30(d), “[a] party who objects to any portion of the instructions or to a failure to give a

requested instruction must inform the court of the specific objection and the grounds for

the objection before the jury retires to deliberate.” Id. A party’s failure to object as

required by Rule 30(d) “precludes appellate review, except as permitted under Rule

52(b).” Id. We review an alleged error that was “not brought to the court’s attention” at

trial for plain error under Federal Rule of Criminal Procedure 52(b). Marcus, 130 S. Ct.

at 2164; see Riley, 621 F.3d at 321–22.

       In United States v. Russell, 134 F.3d 171 (3d Cir. 1998), we held that, where

defense counsel “engaged the court and prosecutor in a colloquy regarding an alleged

error in the charge, the issue was sufficiently preserved.” Id. at 178, 180. “[T]he crux

of Rule 30 is that the district court be given notice of potential errors in the jury

instructions, not that a party be ‘required to adhere to any formalities of language and

style to preserve his objection on the record.’” Id. at 178 (citing United States v. O’Neill,

                                              11
116 F.3d 245, 247 (7th Cir. 1997) (internal citations omitted)). “However, an objection

must nevertheless be sufficiently precise to allow the trial court to address the concerns

raised in the objection.” United States v. Jake, 281 F.3d 123, 130 (3d Cir.

2002) (citing FED. R. CRIM. P. 30)). “[C]ounsel is required to draw the court’s attention

to a specific instruction, or to a problem with an instruction, in order to put the court on

notice so that a possible error may be corrected before the jury begins to deliberate.”

United States v. Davis, 183 F.3d 231, 252 (3d Cir. 1999). “Without a clearly articulated

objection, a trial judge is not apprised sufficiently of the contested issue and the need to

cure a potential error to avoid a new trial.” Government of V.I. v. Knight, 989 F.2d 619,

631 (3d Cir. 1993).

       The parties have expressed vastly different views on whether Appellant’s

objections to the jury instructions, now expressly articulated, were preserved at trial.

Beldini’s counsel claims the issue is preserved based on the following statement

concerning counts involving campaign contributions:

              Counts two, three, four, and five specifically deal with the
              campaign contributions. That is why I am advancing the
              notion of the campaign contributions. It is four of six counts,
              and I think that really locate — to use this word — I am not
              going to use it — not to give its primacy, I think could fail to
              focus the jury on that aspect.
(Id. at A1657.) 4

       This minimal allusion to the § 666 Counts during discussion of the Hobbs Act

charges did not put the District Court on notice to correct a possible error. Moreover, this
4
 Counts 2 and 3 refer to Hobbs Act violations. Counts 4 and 5 refer to violations of 18
U.S.C. § 666.
                                              12
was the only conceivable reference made to the § 666 Counts during the quid pro quo

colloquy. Beldini’s attorney did not state that a quid pro quo instruction was necessary

for a § 666 charge. Although Beldini’s counsel specified the portions of the Hobbs Act

charges that were problematic, counsel never referenced any specific § 666 charge or line

to which Beldini objected. The District Court was not reasonably put on notice of the

objection.

          To preserve this issue for our consideration, Beldini would have needed to

articulate the specific grounds for including quid pro quo language in § 666 jury

instructions in order to put the District Court on notice of the potential problem.

          The District Court’s indication that it noted Beldini’s “objection” does not imply

that an objection to the § 666 instruction was preserved. (App. at A1657.) It seems

instead that the District Court was merely noting Beldini’s objection to not including quid

pro quo language in certain Hobbs Act jury instructions, which had been discussed at

length.

          Unlike the colloquy in Russell, Beldini’s reference to Counts 4 and 5 was not

“tantamount to an objection.” See Russell, 134 F.3d at 180. The colloquy in Russell is

distinguishable from the colloquy at issue here. In Russell, we found that “it [was]

undeniable that [Russell’s counsel’s] remarks were sufficient to put the trial court on

notice that, at the very least, he did not believe that the charge as given was in

compliance with our [precedent].” Id. at 179 n.5. The colloquy in Russell revolved

around the same jury instruction as the one Russell challenged on appeal. The colloquy

                                               13
in Beldini revolved around the Hobbs Act jury instructions, not the § 666 jury

instructions. Russell’s counsel specified the precedent that allegedly required a change in

the specific jury instruction being discussed; Beldini’s counsel did not do the same for the

§ 666 instructions.

         During a hearing regarding several post-conviction motions on May 24, 2010, The

District Court emphasized that there had been no objection to the § 666 instructions prior

to the jury retiring. 5 Beldini’s counsel gave justifications for not objecting to the absence

of a quid pro quo requirement in the §666 jury instruction. (App. at A1924–25:39–42.)

When the District Court asked why Beldini’s counsel did not request a McCormick

instruction before the jury was charged, Beldini’s counsel did not argue that he had made

5
    The District Court asked Beldini’s counsel:
                 Why not tell me [that the Hobbs Act and §666 should both
                 receive McCormick instructions] before I instruct the jury
                 then?
               Why did you sit on your hands, never make a request that I
               charge a McCormick type charge to the jury in connection
               with the 666?
               You never objected to that issue when it dealt with 666 or
               suggested that that is something that the jury should consider
               in the context of the bribery statute. When I specifically
               asked you about that, your problem was with the title of the
               bribery statute. . . .
               Isn’t it a little bit unfair to the Court to now say, Well, Judge,
               maybe we should have charged the jury differently, now that I
               think of it, I made all of my arguments with regard to the
               Hobbs Act. That’s really what I was concerned about, but
               now that she has been convicted of bribery, now I want to talk
               about a different jury instruction, which should have been
               given, which I passed on.
(App. at A1924–25:39–42.)
                                              14
any prior objection to the absence of a McCormick instruction in the § 666 charge or

refer to any previous statement preserving the issue.

       Because Beldini did not object to the § 666 jury instructions or put the District

Court on notice of the issue prior to the jury retiring to deliberate, appellate review of the

§666 jury instructions is precluded, except for plain error as permitted under Rule 52(b).

See FED. R. CRIM. P. 30(d).

                  ii. Plain Error Analysis

       As noted earlier, a defendant must show: “ (1) an error; (2) that is plain; (3) which

affects substantial rights; and (4) seriously impairs the fairness, integrity, or public

reputation of judicial proceedings.” United States v. Cesare, 581 F.3d 206, 209 (3d Cir.

2009) (citing Olano, 507 U.S. at 732).

       That the error is plain means that it is “clear or obvious, rather than subject to

reasonable dispute.” Marcus, 130 S. Ct. at 2164; Riley, 621 F.3d at 22 (quoting Marcus,

130 S. Ct. at 2164) (internal quotation marks omitted). Under Rule 52(b), “[a] deviation

from a legal rule is error.” See United States v. Retos, 25 F.3d 1220, 1229 (3d Cir. 1994)

(internal quotation marks and citation omitted). Furthermore, “[a]n ‘error’ is plain, clear,

or obvious ‘where the error was unclear at the time of trial but becomes clear on appeal

because the applicable law has been clarified.’” Riley, 621 F.3d at 323–24 (quoting

Retos, 25 F.3d at 1230). That the error “affected the appellant's substantial rights, . . . in

the ordinary case means” it “affected the outcome of the district court proceedings.”

Marcus, 130 S. Ct. at 2164; Riley, 621 F.3d at 321–22.

                                              15
                    1. Legal Standard

       Under 18 U.S.C. § 666(a)(1)(B), whoever

              (1) being an agent of an organization, or of a State, local, or
              Indian tribal government, or any agency thereof—
                                            ***
               (B) corruptly solicits or demands for the benefit of any
              person, or accepts or agrees to accept, anything of value from
              any person, intending to be influenced or rewarded in
              connection with any business, transaction, or series of
              transactions of such organization, government, or agency
              involving anything of value of $5,000 or more
                                            ***
              shall be fined under this title, imprisoned not more than 10
              years, or both.
18 U.S.C. § 666(a)(1)(B).

       In McCormick, the Supreme Court held that, when an official receives a campaign

contribution, a quid pro quo is necessary for conviction under the Hobbs Act. 6 In United

States v. Sun-Diamond Growers of California, 526 U.S. 398 (1999), the Court held the

same for convictions under 18 U.S.C. § 201(c)(1)(A) (the “illegal gratuity statute”). 7

Neither McCormick nor Sun-Diamond determined whether a quid pro quo is required for

§ 666. The Supreme Court has not addressed whether reasoning analogous to that of

McCormick or Sun-Diamond requires a quid pro quo requirement for § 666.

6
  In McCormick, the Supreme Court interpreted Congress’s intent in using the phrase
“under color of official right” in the Hobbs Act to occur for political contributions “only
if the payments are made in return for an explicit promise or undertaking by the official
to perform or not to perform an official act.” 500 U.S. at 272–73.
7
  In Sun-Diamond, the Court held that the illegal gratuity statute required a quid pro quo
because the § 201(c)(1)(A) prohibition on gratuities given “for or because of any official
act performed or to be performed” seemed “pregnant with the requirement that some
particular official act be identified and proved.” 526 U.S. at 406.
                                            16
       Courts of Appeals are split regarding whether a conviction under § 666 requires

proof of a quid pro quo. The Fourth Circuit 8 and, to a lesser extent, the Second Circuit 9

have held that bribery convictions under § 666 require some proof of a quid pro quo. In

contrast, the Sixth, 10 Seventh, 11 Eighth, 12 and Eleventh 13 Circuits have held that

conviction under § 666 does not require proof of a quid pro quo.

                 iii. Discussion

       Here, there is no plain error. There is an earnest circuit split on whether § 666

does or does not require proof of a quid pro quo. There is no Supreme Court or Third

Circuit precedent on the point. Neither the Supreme Court nor any Court of Appeals has


8
  United States v. Jennings, 160 F.3d 1006, 1014 (4th Cir. 1998) (holding that the
“corrupt intent” requirement in § 666 requires the government to prove a quid pro quo).
9
  In United States v. Ganim, 510 F.3d 134, 151 (2d Cir. 2007) (holding there was no plain
error in a jury instruction that stated that the government must prove a corrupt intent,
which “means the intent to engage in some specific quid pro quo”).
10
   United States v. Abbey, 560 F.3d 513, 520 (6th Cir. 2009) (“while a ‘quid pro quo of
money for a specific . . . act is sufficient to violate [18 U.S.C. § 666(a)(1)(B)],’ it is ‘not
necessary’” (quoting United States v. Gee, 432 F.3d 713, 714 (7th Cir. 2005))). The
Sixth Circuit agrees with the Second Circuit that “Sun-Diamond’s heightened quid pro
quo standard is inapplicable to . . . 18 U.S.C. § 666” because Sun-Diamond “concerned a
markedly different statute.” Id. at 521.
11
   Gee, 432 F.3d at 714 (“A quid pro quo of money for a specific legislative act is
sufficient to violate the statute, but it is not necessary.”).
12
   United States v. Zimmerman, 509 F.3d 920 (8th Cir. 2007) (holding that the
government was not required to prove any quid pro quo for conviction under §
666(a)(1)(B)).
13
   United States v. McNair, 605 F.3d 1152, 1188 (11th Cir. 2010) (“there is no
requirement in § 666(a)(1)(b) or (a)(2) that the government allege or prove an intent that
a specific payment was solicited, received, or given in exchange for a specific official act,
termed a quid pro quo.”); see also United States v. Siegelman, 640 F.3d 1159, 1170 (11th
Cir. 2011) (noting that “the Supreme Court has not yet considered whether the federal
funds bribery, conspiracy or honest services mail fraud statutes require a similar ‘explicit
promise’ [by the official to perform or not perform an official act].”).
                                               17
held that McCormick requires proof of an explicit quid pro quo for a conviction under §

666. Thus, any alleged “error was unclear at the time of trial” and remains unclear on

appeal because the applicable law has not been clarified. See Riley, 621 F.3d at 323–

24 (quoting Retos, 25 F.3d at 1230).

       Failing to instruct the jury that an express quid pro quo is required under § 666 is

not a “deviation from a legal rule.” Retos, 25 F.3d at 1229. Even if this failure is

deemed an error, it is not a clear or obvious error because the Supreme Court has not held

that an express quid pro quo is required even for Hobbs Act or § 201 convictions.

       Beldini has neither shown that failing to require proof of a quid pro quo in § 666

jury instructions is error, nor, if it is error, has she shown that the error is plain, clear, or

obvious. 14 See Marcus, 130 S. Ct. at 2164. Because Beldini has not shown plain error,

we need not inquire whether the alleged error affects substantial rights or seriously

impairs the fairness, integrity, or public reputation of judicial proceedings.



14
   In addition to the quid pro quo argument, Beldini has not established plain error due to
the jury instruction’s use of the word “rewarded.” This Court has no precedent
establishing that use of the word “rewarded” under § 666 is limited to gratuity and does
not refer to bribery. The Model Criminal Jury Instructions for 18 U.S.C. § 666(a)(1)(B)
also use the word “rewarded” in the charge for bribery. 3d Cir. Model Crim. Jury Instr.
6.18.666A1B. Even if the word “reward” connotes gratuity and not bribery, the use of
that word in the instruction was not plain error because a jury would not have known or
assumed that “reward” had that meaning and there was no instruction to that effect. See
Ganim, 510 F.3d at 151 (holding that it was not clear or obvious that using the word
“reward” was error in § 666 bribery jury instructions). There is no clear or obvious error
in using the word “reward” in § 666 jury instructions. Lastly, because Beldini has not
shown plain error regarding the use of the word “rewarded,” we need not inquire whether
that alleged error affects substantial rights or seriously impairs the fairness, integrity, or
public reputation of judicial proceedings.
                                                18
B.     Sufficiency of the Evidence

       Beldini argues that the evidence at trial was deficient in two respects — she lacks

authority over local funds and is, thus, not an “agent” for the purposes of § 666. Beldini

also asserts that money given through local campaign contributions is not “anything of

value” under § 666. Beldini posits that these failures regarding sufficiency of the

evidence warrant reversal because essential elements of the crime are not present beyond

a reasonable doubt.

       When applying criminal laws, courts generally “must follow the plain and

unambiguous meaning of the statutory language. ‘[O]nly the most extraordinary showing

of contrary intentions’ in the legislative history will justify a departure from that

language.” Salinas v. United States, 522 U.S. 52, 57 (1997) (quoting United States v.

Albertini, 472 U.S. 675, 680 (1985)) (internal quotation mark omitted) (alteration in

Salinas). A statute is unambiguous if it is “plain to anyone reading the Act” that the

statute encompasses the conduct at issue. Salinas, 522 U.S. at 60 (quoting Gregory v.

Ashcroft, 501 U.S. 452, 467 (1991)). “No rule of construction . . . requires that a penal

statute be strained and distorted in order to exclude conduct clearly intended to be within

its scope.” Id. at 59 (quoting United States v. Raynor, 302 U.S. 540, 552 (1938))

(internal quotation marks omitted). Section 666, however, is extremely broad in scope.

United States v. Vitillo, 490 F.3d 314, 321 (3d Cir. 2007).




                                              19
                  i. “Agent”

       Beldini contends that § 666 does not apply to her because, as a person who lacks

authority over local funds, she is not an “agent.” Beldini argues that Salinas did not

determine whether § 666 requires some connection between a bribe and expenditure of

federal funds. The Supreme Court stated in Salinas, however, that § 666’s “expansive,

unqualified language, both as to the bribes forbidden and the entities covered, does not

support the interpretation that federal funds must be affected to violate § 666 (a)(1)(B).”

Salinas, 522 U.S. at 56–57.

       Under § 666, the term “agent” is defined as “a person authorized to act on behalf

of another person or a government and, in the case of an organization or government,

includes a servant or employee, and a partner, director, officer, manager, and

representative.” 18 U.S.C. § 666(d)(1). This list is not exhaustive. Vitillo, 490 F.3d at

323.

       A person does not have to control federal funds to be considered an “agent” under

§ 666(d)(1). Vitillo, 490 F.3d at 323. Included in the § 666 term “agent” is “an

employee of any level from the lowest clerk to the highest administrator.” United States

v. Brann, 990 F.2d 98, 101 (3d Cir. 1993). 15 Moreover, state and local officials can be

agents for the purposes of § 666. Salinas, 522 U.S. at 58.




15
  A person does not have to hold a position of trust to be an agent. Brann, 990 F.2d at
101. An independent contractor who is authorized to act on behalf of a §666(c) entity or
agency is an agent under § 666. See Vitillo, 490 F.3d at 323.
                                             20
       The Fifth Circuit has held that, for an individual to be an “agent” under § 666, the

person must be “authorized to act on behalf of [the agency] with respect to its funds.”

United States v. Whitfield, 590 F.3d 325, 344 (5th Cir. 2009) (quoting United States v.

Phillips, 219 F.3d 404, 411 (5th Cir. 2000)) (internal quotation marks omitted).

However, the Fifth Circuit still has agreed that the“[l]ack of a direct connection between

funds under ones control and the federal funds in question does not preclude them from

being considered agents for the purposes of section 666.” Id. at 345.

       At the time of the alleged bribery, Beldini was one of three Jersey City deputy

mayors. Under Vitillo, Beldini need not control federal funds to be an agent for the

purposes of § 666. Despite Beldini’s arguments, the current precedent of this Court and

the Supreme Court do not require any nexus between conduct prohibited by § 666 and

federal funds. See Salinas, 522 U.S. at 56–57. The plain and unambiguous language of

the statute would include Beldini as an agent because she was authorized to act on behalf

of Healy and Jersey City. Beldini does not argue otherwise in her brief. That the deputy

mayor of a city would be an agent under the terms of the statute would likely be plain to

anyone reading § 666.

       Even if we were to align with the Fifth Circuit in Whitfield and hold that a person

is an agent only in so far as the person performs functions involving agency funds, there

was still sufficient evidence to consider Beldini an agent because the government put

forth evidence at trial that Beldini was performing functions involving agency funds. The

government put forth evidence showing that Beldini took the alleged bribes on behalf of

                                            21
Healy, agreed to help with approvals, had influence with Healy, and agreed to cut “red

tape” in return for the payments. (Appellee’s Br. at 11.)

       On this trial record, the evidence could reasonably support a finding that Beldini is

an agent for the purposes of § 666. A rational trier of fact could have found this essential

element beyond a reasonable doubt.

                 ii. “Anything of value”

       Beldini argues that money given through local campaign contributions is not

“anything of value” under § 666 because it is similar to political loyalty and services.

This argument has no merit.

       Section 666 prohibits accepting or agreeing to accept “anything of value.” §

666(a)(1)(B). Federal funds do not have to be affected for a § 666(a)(1)(B) violation to

have occurred. Salinas, 522 U.S. at 56–57. Moreover, the statute does not impose limits

on the type of bribe offered. Id. at 57.

       The campaign contributions at issue are thousands of dollars. Beldini’s

proposition that this money is not a thing of value strains credulity. As the Supreme

Court stated in Salinas, “anything of value” “encompasses all transfers of personal

property or other valuable consideration.” Salinas, 522 U.S. at 57. Neither the Supreme

Court nor any Court of Appeals has held that money is not “anything of value” under §

666. To hold otherwise would be to “distort[] [§ 666] in order to exclude conduct clearly

intended to be within its scope.” Id. Record evidence reasonably supports a finding that




                                             22
the campaign contributions were something of value for the purposes of § 666. A

rational trier of fact could have found this essential element beyond a reasonable doubt.

C.     Prosecutorial Misconduct

       During rebuttal summation, without objection, the government stated that Beldini

“agreed not to disclose [Dwek’s] name” as the source of the contributions on official

forms and, thus, “agree[d] to break the law.” (App. at A1855.) The government then

asked, “What does that tell you about her understanding of the true nature of this

arrangement? . . . [I]f the defendant saw these as simply legitimate political contributions,

nothing more, that everything here was on the up and up, then why do we need to hide

the source of the payments?” (Id. at 1855–56.)

       The District Court instructed the jury that it could consider evidence of Beldini’s

acts of concealment to infer consciousness of guilt. Beldini does not challenge that

instruction. Instead, Beldini contends that the government told the jury, in its rebuttal

summation, to convict Beldini based on uncharged election violations. Beldini also

argues that the jury’s question to the District Court about election law shows that the

rebuttal summation encouraged the jury to convict Beldini based on the alleged election

violations. Beldini asserts that a media report stating that the jury seemed focused on

campaign law violations also shows that the rebuttal summation included prosecutorial

misconduct on which the jury based its decision.




                                             23
                  i. Legal Standard

       “Prosecutorial misconduct does not always warrant the granting of a mistrial.”

United States v. Zehrbach, 47 F.3d 1252, 1265 (3d Cir. 1995). If it has been determined

that a prosecutor’s remarks were improper, the court will weigh the remarks under a

harmless error standard. Id. at 1264. An appellate court should not exercise its

“[s]upervisory power to reverse a conviction . . . when the error to which it is addressed is

harmless since, by definition, the conviction would have been obtained notwithstanding

the asserted error.” United States v. Hasting, 461 U.S. 499, 506 (1983).

       To find that a lower court erred in failing to order a mistrial for prosecutorial

misconduct, a court “must first be convinced that the prosecution did in fact misconduct

itself.” United States v. Rivas, 493 F.3d 131, 139 (3d Cir. 2007). When considering

whether a prosecutor's remarks in summation were improper, “the appropriate inquiry is

whether such remarks, in the context of the entire trial, were sufficiently prejudicial to

violate defendant’s due process rights.” United States v. Scarfo, 685 F.2d 842, 849 (3d

Cir. 1982).

                 ii. Discussion

       When read in context, the portion of the rebuttal summation which Beldini argues

is misconduct is nothing more than a consciousness of guilt argument. The focus on the

evidence of concealment of Dwek as the source of the contributions is just that.

Encouraging the jury to consider that concealment was not misconduct. The District




                                             24
Court had already instructed the jury that it could consider such evidence to infer

consciousness of guilt.

       The government did not encourage the jury to convict Beldini under § 666 based

on violations of state election law. The government, instead, seems to reference the

election law violations only to posit that the evidence of Beldini’s efforts to conceal that

Dwek was the source of the payments shows her consciousness of guilt due to her § 666

violations.

       The rebuttal summation notwithstanding, there is a considerable amount of

evidence showing that Beldini violated § 666, including video and audio recordings. It is

unlikely that the jury convicted Beldini because of uncharged election violations

referenced in the rebuttal summation when the jury acquitted Beldini on four Counts of

the indictment and convicted Beldini for two Counts under § 666. Beldini has put forth

no evidence showing that there was prosecutorial misconduct or that the jury made its

decision on a legally impermissible basis.

       The District Court did not err by declining to declare a mistrial due to

prosecutorial misconduct. Even assuming it was an error, however, Beldini has not

shown that the error is plain, clear, or obvious. See Marcus, 130 S. Ct. at 2164. Because

Beldini has not shown plain error, we need not determine whether the alleged error

affects substantial rights or seriously impairs the fairness, integrity, or public reputation

of judicial proceedings.




                                              25
                            IV. CONCLUSION

For the reasons set forth above, we will affirm the judgment of the District Court.




                                     26